Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Ananthanarayanan (US 9,385,795) discloses a portable communication device (see at least figure 2) comprising: a housing including a first conductive member 204 forming a first portion of a side surface of the portable communication device and a second conductive member 206 forming a second portion of the side surface; a wireless communication circuitry 240 configured to transmit/receive a first signal in a first frequency band corresponding to cellular communication through the first conductive member 204 (see column 4 lines 17-25); and a global navigation satellite system (GNSS) receiver circuitry configured to receive a signal in a frequency band corresponding to a GNSS (see column 4 lines 17-25; column 5 lines 8-19).
Wu (US 2018/0035444) discloses a portable communication device (see figure 2) comprising: a first conductive member 232 and a second conductive member 260; a wireless communication circuitry 230 configured to transmit/receive a first signal in a first frequency band corresponding to cellular communication through the first conductive member 232; and a global navigation satellite system (GNSS) receiver circuitry 222 configured to receive a signal in a frequency band corresponding to a GNSS through the second conductive member 260.
Wang (US 2020/0411969) discloses a portable communication device (see at least figure 2A) comprising: a housing including a first conductive member 210 forming a first portion of the portable communication device and a second conductive member 220 forming a second portion of the portable communication device; a wireless communication circuitry 660 (see figure 6) configured to transmit/receive a first signal in a first frequency band corresponding to cellular communication through 
Regarding independent claim 16, the prior art of record fail to disclose a wireless communication circuitry configured to transmit/receive a first signal in a first frequency band corresponding to cellular communication through the first conductive member and to transmit/receive a second signal in a second frequency band corresponding to the cellular communication and at least partially lower than the first frequency band through the second conductive member; and a global navigation satellite system (GNSS) receiver circuitry configured to receive a third signal in a third frequency band corresponding to a GNSS through the first conductive member and to receive a fourth signal in a fourth frequency band corresponding to the GNSS and at least partially lower than the third frequency band through the second conductive member.
Regarding dependent claims 17-30, they are allowed for similar reasons with respect to independent claim 16 as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646